The limitation imposed by the majority decision destroys the effect of the amended statutes by which the Legislature clearly expressed its intention to broaden greatly the jurisdiction of the Probate Court and thereby provide an effective, alternative remedy for the discovery and recovery of assets of an estate. It is difficult to imagine more comprehensive language than that found in the following jurisdictional excerpt from Section 10501-53, General Code:
"The Probate Court shall have plenary power at law and inequity fully to dispose of any matter properly before the court, unless the power is expressly otherwise limited or denied by statute." (Italics supplied.)
The majority opinion makes passing reference to this provision but significantly fails to point out a single statutory limitation thereon.
DAY, J., concurs in the foregoing dissenting opinion. *Page 514